Title: From John Adams to George Washington Adams, 5 March 1822
From: Adams, John
To: Adams, George Washington



Dear George
Quincy 5 March—1822.

Did you send me a pritty address of the President of Columbia College, which I received this Morning. Who is this Revnd. Dr William Staughton, is he a native American, or a foreigner, was he Educated in Rhode Island College, Is he a Baptist, or of what denomination; he appears to me an amiable Man and a good scholar.—He says that Man on his enterance on existence, is unconscious of danger and possesses no fear. If I remember right Montesquieu and Condelac assert a contrary doctrine; Viz, that he fears, and flies from every thing; and they quote the example of the Wild Man caught in the Forest of Hanover, and afterwards brought to London, as a proof. I wish you would enquire concerning this Wild Man, and where I can find any account of him, he must have attracted the attention and inquires of all the Men of Science and literature in Europe, I should think. I cannot determin even for myself the controversy between Secondat on one side, and Dr Staughton on the other, I know not, and I cannot conceive how I shall ever find out; whether a Natural Man is a Coward, or a Hero—Dr Staughton thinks the Elements of language were probably from divine suggestion, this may have been for what I know; but I see no necessity for a divine revelation, in the theory of Grammar, or the practice of Speech, any more than in the Science of Astronomy, the Architecture of Temples and Ships, the art of Algebra; or in deed in Painting, Poetry, or Music. these are all the results of Natural and experimental Philosophy; the natural history of Speech, is as prominent to observation, as the principles of any other Art or Science; the Child cry’s as soon as it is born, and when it is at ease, it naturaly cry’s A, or ah! and the first time he shuts his lips upon that sound, he makes the Sylable ab, he soon perceives that the sounds come out of his mouth and that his lips, his tongue, and his teeth, can modulate those sounds at his pleasure; Speculators soon arise who critically observe all these phenomenas and reduce them to ru of Science, and Art. Dr Staughton however has respect  Authorities on his side.—
Judge Quincy has come out with objections to the City Corporation Bill, what its fate will be is uncertain—
We are all well, and send love to all. / Your affectionate / Grand Father

John Adams